PREWITT, Presiding Judge.
Defendant appeals from his conviction for driving while intoxicated. He contends the trial court:
[Ejrred in overruling defendant’s motion to dismiss information to prevent double jeopardy because sentencing defendant for driving while intoxicated violated his Fifth Amendment freedom from double jeopardy in that the trial court sentenced defendant to pay a fine and to serve time in jail after a separate proceeding in which the Department of Revenue had already punished defendant for the same offense by revoking his license to drive for one year.
Under similar facts, the Missouri Supreme Court, in State v. Mayo, 915 S.W.2d 758 (Mo.banc 1996), determined that the prohibition against double jeopardy does not bar a driving-while-intoxicated prosecution after a revocation or suspension, under Section 302.500, et seq., RSMo 1994.
We are constitutionally bound to following the controlling decisions of the Missouri Supreme Court. State v. Isom, 906 S.W.2d 870, 875 (Mo.App.1995); Article V, Section 2 of the Missouri Constitution (1945). Under Mayo, there was no error.
The judgment is affirmed.
SHRUM, C.J., and PARRISH, J., concur.